             Case 1:19-cv-00234-PAE Document 39 Filed 05/03/19 Page 1 of 3
                                                         U.S. Department of Justice

               United States Attorney
               Southern District of New York


86 Chambers Street
New York, New York 10007


                                                         May 3, 2019

BY ECF
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Open Society Justice Initiative v. Central Intelligence Agency, et al.,
                   No. 19 Civ. 234 (PAE) (BCM)
                   Open Society Justice Initiative v. Department of Justice, et al.,
                   No. 19 Civ. 1329 (PAE) (BCM)

Dear Judge Engelmayer:

        We write pursuant to the Court’s scheduling order, ECF No. 30, to provide a further
status update. As further detailed below, the State Department respectfully requests the
opportunity to submit additional information and a short letter brief regarding the processing rate
for potentially responsive records.

        State Department searches. State has continued to engage in discussions with plaintiff,
through counsel, to attempt to narrow plaintiff’s request. The approximately 700 records
previously identified in the Everest and State Archiving System (“SAS”) databases are being
reviewed for a total page count; the SAS records consist of approximately 2,868 potentially
responsive pages, and State is continuing to work on the page count for the Everest database.
State has proposed processing those records at a rate of 300 pages per month for responsiveness
and exemptions. The proposed review rate is based on State’s resources, the additional time
necessary to review records that may contain classified information, and the potential need for
consultation with other agencies. As a counter, Plaintiff proposes that State process all 700
records from the Everest and SAS databases within one month. The parties are unable to reach
an agreement on a processing rate at this time. We believe that the dispute can be resolved
expeditiously by letter briefing, however, and respectfully propose the following schedule:

              By Monday, May 13, the government will file a letter brief not to exceed three single-
               spaced pages, as well as a declaration from State explaining the factual basis for its
               300-page proposal, including State’s FOIA resources, overall FOIA burden, and
               recent efforts State has undertaken to respond to increasing FOIA demands.

              By Monday, May 20, plaintiff will file a responsive letter brief not to exceed three
               single-spaced pages.
              Case 1:19-cv-00234-PAE Document 39 Filed 05/03/19 Page 2 of 3
Honorable Paul A. Engelmayer                                                                        Page 2
May 3, 2019
State will proceed with processing at the rate of 300 pages per month in the interim.

        In addition to the Everest and SAS records, the parties have engaged in discussions about
an additional search to capture email records. After further discussion, plaintiff has now
requested that State identify up to five custodians for each of the 13 previously identified State
offices or components most likely to possess substantive responsive records. State is in the
process of identifying the relevant custodians for each of the 13 offices or components and will
begin running searches to determine the number of records for the identified custodians. State
anticipates completing this by Thursday, May 9.1

        NSA. NSA’s search is complete. The search yielded approximately 100 records. Of these,
two were located on an unclassified computer system; the remainder were located on a secure
system and may contain classified information. NSA is beginning the process of de-duping the
records and assessing how long processing will take. Because of the volume of potentially
classified information, NSA preliminarily estimates that all processing will take three months to
complete; however, it plans by May 15, 2019 to provide Plaintiff with a firm deadline for
completing processing. NSA needs two weeks to undertake its initial assessment of the records
in part because the responsible NSA attorney is out of the office for most of next week, and no
other FOIA attorney at NSA is available for this task. Plaintiff has expressed its view that three
months for processing is not a sufficient pace, but the parties agree that the issue is not ripe for
the Court given that the initial assessment is still underway.

        CIA. The CIA’s search is ongoing. The parties have conferred and agreed to exclude
from CIA’s search (1) subscription emails from media outlets; and (2) agency personnel sending
the text of or links to news articles without any commentary.

       Other agencies. CIA and ODNI’s searches are ongoing and should conclude by May 10,
2019. DOD and DOJ’s searches are ongoing and should conclude by May 29, 2019. FBI’s
search was previously completed.




1
    Separate, related searches are necessary to identify any records sent on a classified system.
         Case 1:19-cv-00234-PAE Document 39 Filed 05/03/19 Page 3 of 3
Honorable Paul A. Engelmayer                                                          Page 3
May 3, 2019
       We thank the Court for its attention to this matter.

                                              Respectfully submitted,

By: /s/ David Sandler                             GEOFFREY S. BERMAN
Catherine Amirfar                                 United States Attorney for the
(camirfar@debevoise.com)                          Southern District of New York
David Sandler
(dsandler@debevoise.com)                          By: /s/ Peter Aronoff
Ashika Singh                                      PETER ARONOFF
(asingh@debevoise.com)                            NATASHA TELEANU
DEBEVOISE & PLIMPTON LLP                          Assistant United States Attorneys
919 Third Avenue                                  Telephone: (212) 637-2697/2528
New York, New York 10022                          Facsimile: (212) 637-2717
Tel.: (212) 909-6000                              E-mail: peter.aronoff@usdoj.gov
                                                          natasha.teleanu@usdoj.gov
Amrit Singh
James A. Goldston                                 Counsel for Defendants
OPEN SOCIETY JUSTICE INITIATIVE
224 West 57th Street
New York, New York 10019
Tel.: (212) 548-0600

Counsel for Plaintiff
